EXHIBIT 99.1 The CATO Corporation NEWS RELEASE FOR IMMEDIATE RELEASE CEO Approval For Further Information Contact: John R. Howe Executive Vice President Chief Financial Officer 704-551-7315 CATO REPORTS 2Q EPS UP 2% Provides 2Q and Updates 2016 Full Year Guidance Charlotte, NC (August 18, 2016) – The Cato Corporation (NYSE: CATO) today reported net income of $15.9 million or $.57 per diluted share for the second quarter ended July 30, 2016, compared to net income of $15.6 million or $.56 per diluted share for the second quarter ended August 1, 2015. Net income increased 2% and earnings per diluted share increased 2% for the quarter. Sales for the second quarter were $236.7 million, or a decrease of 5% from sales of $249.2 million for the second quarter ended August 1, 2015. The Company’s same-store sales for the quarter decreased 6% to last year. “Although same-store sales for the quarter were well below our expectations, our earnings per diluted share increased over last year primarily due to lower incentive compensation and favorable adjustments to the effective tax rate as a result of continuing tax initiatives,” stated John Cato, Chairman, President, and Chief Executive Officer. “Our expectations for the third quarter remain unchanged from what was included in the original guidance for the full year and reflect same store sales in the range of down 2% to flat and earnings per diluted share in the range of $.13 to $.18 versus $.30 last year. After adjusting our original 2016 guidance for second quarter actual results, our estimate of earnings per diluted share for the full year is now a range of $2.32 to $2.41 versus $2.39 last year.” 8100 Denmark Road P.O. Box 34216 Charlotte, NC 28234 5 (704) 554-8510 Gross margin decreased 100 basis points to 37.0% as a percent of sales primarily due to higher buying, distribution and occupancy costs. SG&A expenses as a percent of sales increased 170 basis points to 28.6% during the quarter primarily due to increased store expenses offset by lower incentive compensation. The effective tax rate decreased to 11.6% versus the prior year of 37.5% due to favorable adjustments to the effective tax rate as a result of continuing tax initiatives. The Company ended the quarter with cash and short-term investments of $305.5 million. During the second quarter, the Company opened one store and relocated two stores. The Company now expects to open 12 new stores during 2016, down from our last estimate of 23 stores due to a lack of shopping center development and increased competition for available space. As of July 30, 2016, the Company operated 1,373 stores in 33 states, compared to 1,358 stores in 32 states as of August 1, 2015. The Cato Corporation is a leading specialty retailer of value-priced fashion apparel and accessories operating three concepts, “Cato”, “Versona” and “It’s Fashion”. The Company’s Cato stores offer exclusive merchandise with fashion and quality comparable to mall specialty stores at low prices every day. The Company also offers exclusive merchandise found in its Cato stores at www.catofashions.com. Versona is a unique fashion destination offering apparel and accessories including jewelry, handbags and shoes at exceptional prices every day. Select Versona merchandise can also be found at www.shopversona.com. It’s Fashion offers fashion with a focus on the latest trendy styles for the entire family at low prices every day. Additional information on The Cato Corporation is available at www.catocorp.com . Statements in this press release not historical in nature including, without limitation, statements regarding the Company’s expected or estimated financial results are considered “forward-looking” within the meaning of The Private Securities Litigation Reform Act of 1995. Such forward-looking statements are based on current expectations that are subject to known and unknown risks, uncertainties and other factors that could cause actual results to differ materially from those contemplated by the forward-looking statements. Such factors include, but are not limited to, the following: general economic conditions; competitive factors and pricing pressures; the Company’s ability to predict fashion trends; consumer apparel buying patterns; adverse weather conditions and inventory risks due to shifts in market demand and other factors discussed under “Risk Factors” in Part I, Item 1A of the Company’s most recently filed annual report on Form 10-K and in other reports the Company files with or furnishes to the SEC from time to time. The Company does not undertake to publicly update or revise the forward-looking statements even if experience or future changes make it clear that the projected results expressed or implied therein will not be realized. The 8100 Denmark Road P.O. Box 34216 Charlotte, NC 28234 6 (704) 554-8510 Company is not responsible for any changes made to this press release by wire or Internet services. # # # 8100 Denmark Road P.O. Box 34216 Charlotte, NC 28234 7 (704) 554-8510 THE CATO CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) FOR THE PERIODS ENDED JULY 30, 2, 2015 (Dollars in thousands, except per share data) Quarter Ended Six Months Ended July 30, % August 1, % July 30, % August 1, % Sales Sales Sales Sales REVENUES Retail sales $ % $ 249,215 100.0 % $ % $ 530,790 100.0 % Other revenue (principally finance, late fees and layaway charges) % 2,054 0.8 % % 4,378 0.8 % Total revenues % 251,269 100.8 % % 535,168 100.8 % GROSS MARGIN (Memo) % 94,732 38.0 % % 213,787 40.3 % COSTS AND EXPENSES, NET Cost of goods sold % 154,483 62.0 % % 317,003 59.7 % Selling, general and administrative % 67,111 26.9 % % 135,695 25.6 % Depreciation % 5,554 2.2 % % 10,928 2.1 % Interest and other income ) -0.6 % (834 ) -0.3 % ) -0.8 % (1,402 ) -0.3 % Cost and expenses, net % 226,314 90.8 % % 462,224 87.1 % Income Before Income Taxes % 24,955 10.0 % % 72,944 13.7 % Income Tax Expense % 9,361 3.8 % % 26,267 4.9 % Net Income $ % $ 15,594 6.3 % $ % $ 46,677 8.8 % Basic Earnings Per Share $ $ 0.56 $ $ 1.67 Diluted Earnings Per Share $ $ 0.56 $ $ 1.67 8100 Denmark Road P.O. Box 34216 Charlotte, NC 28234 8 (704) 554-8510 THE CATO CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands) July 30, January 30, 2016 (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ 67,057 Short-term investments 215,495 Restricted cash 4,472 Accounts receivable - net 36,610 Merchandise inventories 141,101 Other current assets 7,317 Total Current Assets 472,052 Property and equipment – net 138,303 Noncurrent Deferred Income Taxes 10,280 Other assets 21,709 TOTAL $ $ 642,344 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: $ $ 179,437 Noncurrent Liabilities 50,242 Stockholders' Equity 412,665 TOTAL $ $ 642,344 8100 Denmark Road P.O. Box 34216 Charlotte, NC 28234 9 (704) 554-8510
